DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
 	This Office action addresses claims 1-11 and newly added claims 13 and 14.  Claims 10 and 11 remain withdrawn from consideration.  Claims 1-9, 13 and 14 are newly rejected under 35 USC 103.  This action is non-final. 

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-33418 in view of Kwon et al (US 20100178589).  
	Regarding claim 1, JP’418 teaches a solid oxide fuel cell comprising a support layer (15) mainly composed of a metal ([0043], Fig. 1), an anode (12) supported by the support, and a mixed layer (current collecting layer 17) interposed between the support and the anode ([0042]).   The anode includes a bone structure (skeleton) (121) composed of a ceramic having a first oxide (121A) having electron conductivity and a second oxide (121B) having oxide ion conductivity ([0022], Fig. 2).  The mixed layer comprises a mixture of a metal and “an electron-ion mixed conductive material that constitutes the porous sintered body 121” ([0042]).  Thus, the mixed layer comprises a ceramic material as claimed.  The material can be SrTiO3 ([0021]). Regarding claim 7, the anode includes a catalyst (122, 123) carried on the skeleton ([0020], Fig. 2).  Regarding claim 9, the first oxide is a perovskite that may comprise SrTiO3, among others ([0021]).  	
	JP ‘418 does not expressly teach that the ceramic material of the mixed layer (current collecting layer) is an LaTiO3-based material as recited in claim 1, or that the first oxide of the anode is an LaTiO3-based material as recited in claim 13.
	Kwon et al. is directed to a solid oxide fuel cell.  In [0008] and [0021], the reference teaches that the anode may comprise lanthanum strontium titanate (LST) (LaTiO3-based material) as part of the anode cermet.  Further, Kwon et al. teach that a “bonding layer” between the anode and an interconnector may comprise Ni-LST ([0026]) and the interconnector itself may comprise lanthanum titanate (LaTiO3) or LST ([0008]).
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Thus, it would have been obvious to use the LST of Kwon et al. in the anode of JP ‘418 and LaTiO3 or LST in the mixed layer (current collecting layer) of JP ‘418.  It is noted that in addition to LaTiO3 and LST, Kwon et al. also discloses SrTiO3 for use in the interconnector ([0008]); interconnectors are necessarily electrically conductive components in solid oxide fuel cells.  JP ‘418 teaches that SrTiO3 is used as an electrically conductive material in the anode and current collecting layer ([0021]. [0022], [0042]).  The presumed equivalency of all the materials for use in a current collecting layer/interconnecting layer is thus noted. 
	Regarding claim 2, LST or lanthanum titanate each has electron conductivity as claimed. 
	JP ‘418 further does not expressly teach the porosity of the mixed layer, an area ratio of materials in the mixed layer, or a thickness of the mixed layer as recited in claims 3-5.  
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because with regard to the porosity of the mixed layer being higher than 10%, a skilled person would recognize that the porosity of any layer in a gas diffusion structure is a result effective variable that could be manipulated to affect reaction rate and current density of the electrode/fuel cell.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Similarly, regarding claim 5, the thickness of the mixed layer being 1 micron or greater would be rendered obvious based on the layer needing to have a sufficient thickness and structural integrity to perform its intended function (current collection), while not making it so thick as to add unnecessary weight to the fuel cell.
Regarding claim 4, which recites a ratio of an area of a metallic material to the ceramic material in the mixed layer being 1:9 to 9:1, as the reference does not provide specific guidance on this, it would be obvious to provide the metal and ceramic particles in the mixed layer to have approximately equal sizes and content amounts, and therefore they would have approximately equal areas.  The resulting value of area ratio would fall in the middle of Applicant’s claimed range.  As such, claim 4 would be rendered obvious. 
Regarding claim 14, JP ‘418 discloses that the mixed layer (17) contains metal such as Ni, Co, Fe, Cu, Pt, Au, and Ag ([0042]).  It is further disclosed that the support layer (15) comprises a metal such as Au, Ag, Pt, or the like ([0043]).  It would have been obvious that the metal of the mixed layer and the metal of the support layer would be the same because there is overlap between the lists of metals (Au, Ag, Pt). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-33418 in view of Kwon et al. as applied to claims 1-5, 7, 9, 13 and 14 above, and further in view of Son et al (US 20120003565).  
Modified JP ‘418 does not expressly teach that the porosity of the support is larger than that of the mixed layer, which is larger than that of the anode as recited in claim 6. 
Son et al. is directed to an anode-supported solid oxide fuel cell.  The anode has a support (11), a functional layer (13), and an intermediate layer (15) between the support and the functional layer.  In [0069], the reference also teaches the following:

    PNG
    media_image1.png
    136
    374
    media_image1.png
    Greyscale
 
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because a particular known technique (porosity gradient of anode and its supporting layers) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, the skilled artisan would have incorporated the porosity gradient of Son et al. into the anode and supporting layers of JP ‘418.  It is noted that Son et al. has two anode supporting layers (15, 11) which are analogous to the two supporting layers 17, 15 of JP ‘418.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-33418 in view of Kwon et al. as applied to claims 1-5, 7, 9, 13 and 14 above, and further in view of JP 20018-55946.
JP ‘418 further teaches that the catalyst contains a metal and an oxide such as alumina or magnesia (that would not necessarily be recognized by one skilled in the art as ionically conductive), and therefore does not teach that the catalyst comprises a third oxide having oxygen ion conductivity as recited in claim 8.  
JP ‘946 teaches an anode for a solid oxide fuel cell comprising a skeleton having electronically and ionically conductive oxides ([0033]).  A catalyst comprising a metal and an ion conductive oxide is present on the skeleton ([0034] et seq.).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, the artisan would have used the catalyst composition of JP ‘946 on the electrode skeleton of JP ‘418.  The oxide of JP ‘946 could be used in addition to or in place of the oxide of JP ‘418. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
July 8, 2022